Case 20-32548-hdh7 Doc 30 Filed 12/07/20                Entered 12/07/20 13:51:20         Page 1 of 2



                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF TEXAS


 In re:                                                               Case No. 20-32548-hdh7

                                                                      Chapter 7
 EXAMINATION MANAGEMENT SERVICES, INC.,
                  Debtor(s).




                                     REQUEST FOR NOTICE
          PLEASE TAKE NOTICE that Oracle America, Inc. (“Oracle”), hereby requests that all

notices given or required to be given in the above-captioned case, and all papers served or

required to be served in this bankruptcy proceeding including, without limitation, all notices

pursuant to Federal Rules of Bankruptcy Procedure 2002, 3017 and 9007, be given and served

upon:

                        Shawn M. Christianson, Esq.
                        Buchalter, a Professional Corporation
                        55 Second Street, 17th Floor
                        San Francisco, California 94105-3493
                        Telephone:     (415) 227-0900
                        Facsimile:     (415) 227-0770
                        schristianson@buchalter.com

          Neither this Request for Special Notice nor any subsequent appearance, pleading, claim

or suit is intended or shall be deemed to waive Oracle’s: (i) right(s) to have all core matters

subject to Article III jurisdiction heard and decided by a district judge; (ii) right(s) to have final

orders in non-core matters entered only after de novo review by a district judge; (iii) right(s) to

trial by jury in any proceeding so triable herein or in any case, controversy or proceeding related

hereto; (iv) right(s) to have the reference withdrawn by the United States District Court in any

matter subject to mandatory or discretionary withdrawal; or (v) other rights, claims, actions,

defenses, setoffs or recoupments to which Oracle is, or may be, entitled under agreements, in



                                                  -1-
BN 42834775V1
Case 20-32548-hdh7 Doc 30 Filed 12/07/20               Entered 12/07/20 13:51:20       Page 2 of 2



law, or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments

expressly are reserved.


Dated: December 7, 2020                               By: _/s/ Shawn M. Christianson__________
                                                      Shawn M. Christianson, Esq.
                                                      55 Second Street, 17th Floor
                                                      San Francisco, CA 94105
                                                      Telephone: (415) 227-0900
                                                      Facsimile: (415) 227-0770

                                                      Attorneys for Oracle America, Inc.




                                                -2-
BN 42834775V1
